                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

KENNETH E. JOHNSON,                           )
                                              )
                   Plaintiff,                 )
                                              )
vs.                                           )   Civil No. 18-cv-149-CJP
                                              )
COMMISSIONER of SOCIAL                        )
SECURITY,                                     )
                                              )
                   Defendant.                 )

                         ORDER for ATTORNEY’S FEES

PROUD, Magistrate Judge:

      Before the Court is the parties’ Joint Motion to Award Attorney Fees and

Expenses. (Doc. 23).

      The parties agree that plaintiff is entitled to an award of attorney’s fees and

expenses in the amount of $5,481.42.

      The Court finds that plaintiff is the prevailing party and is entitled to an

award of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C.

§2412(d)(1)(B).    The Court further finds that the agreed upon amount is

reasonable and appropriate. Per the parties’ agreement, this award shall fully and

completely satisfy any and all claims for fees and expenses that may have been

payable to plaintiff in this matter pursuant to the Equal Access to Justice Act, 28

U.S.C. § 2412. If he seeks costs, plaintiff shall do so separately.

      Defendant’s Joint Motion to Award Attorney Fees and Expenses (Doc. 23) is



                                          1
GRANTED. The Court awards plaintiff Kenneth E. Johnson the sum of $5,481.42

(five thousand four hundred and eighty-one dollars and forty-two cents) for

attorney’s fees and expenses pursuant to the Equal Access to Justice Act. These

funds shall be payable to plaintiff, per Astrue v. Ratliff, 560 U.S. 586 (2010). See

also, Harrington v. Berryhill, __ F.3d __, 2018 WL 4906108 (7th Cir. Oct. 10,

2018). However, in accordance with the parties’ agreement, any part of the award

that is not subject to set-off to pay plaintiff’s pre-existing debt to the United States

shall be made payable to plaintiff’s attorney pursuant to the EAJA assignment

previously executed by plaintiff and counsel.

      IT IS SO ORDERED.

      DATE:     October 23, 2018.



                                        s/ Clifford J. Proud
                                        CLIFFORD J. PROUD
                                        U.S. MAGISTRATE JUDGE




                                           2
